--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.24
 
AGREEMENT


CONCERNING THE EXCHANGE OF SECURITIES


BY AND AMONG


INTERNET MEDIA SERVICES, INC.


AND


U-VEND CANADA INC. AND
THE SECURITY HOLDERS OF U-VEND CANADA INC.







 
 

--------------------------------------------------------------------------------

 
 
INDEX

   
Page
ARTICLE I – Exchange of Securities
 
1
1.1
Issuance of Securities
1
1.2
Issuance of Additional Shares
1
1.3
Exemption from Registration
 
2
ARTICLE II – Representations and Warranties of U-Vend
 
2
2.1
Organization
2
2.2
Capital
3
2.3
Subsidiaries
3
2.4
Directors and Officers
3
2.5
Financial Statements
3
2.6
Absence of Changes
3
2.7
Absence of Undisclosed Liabilities
4
2.8
Tax Returns
4
2.9
Investigation of Financial Condition
4
2.10
Intellectual Property Rights
4
2.11
Compliance with Laws
4
2.12
Litigation
4
2.13
Authority
4
2.14
Ability to Carry Out Obligations
4
2.15
Full Disclosure
5
2.16
Assets and Liabilities
5
2.17
Material Contracts
5
2.18
Indemnification
5
2.19
Criminal or Civil Acts
5
2.20
Restricted Securities
 
5
ARTICLE III – Representations and Warranties of Internet Media
 
5
3.1
Organization
6
3.2
Capital
6
3.3
Subsidiaries
6
3.4
Directors and Officers
6
3.5
Financial Statements
6
3.6
Absence of Changes
6
3.7
Absence of Undisclosed Liabilities
6
3.8
Tax Returns
6
3.9
Investigation of Financial Condition
7
3.10
Intellectual Property Rights
7
3.11
Compliance with Laws
7
3.12
Litigation
7
3.13
Authority
7


 
i

--------------------------------------------------------------------------------

 



3.14
Ability to Carry Out Obligations
7
3.15
Full Disclosure
7
3.16
Assets and Liabilities
7
3.17
Material Contracts
8
3.18
Indemnification
8
3.19
Criminal or Civil Acts
8
3.20
Bulletin Board Trading Status
 
8
ARTICLE IV – Covenants Prior to the Closing Date
 
8
4.1
Investigative Rights
8
4.2
Conduct of Business
8
4.3
Confidential Information
9
4.4
Notice of Non-Compliance
 
9
ARTICLE V – Conditions Precedent to Internet Media’s Performance
 
10
5.1
Conditions
10
5.2
Accuracy of Representations
10
5.3
Performance
10
5.4
Absence of Litigation
10
5.5
Officer’s Certificate
10
5.6
Corporate Action
 
10
ARTICLE VI – Conditions Precedent to U-Vend’s Performance
 
10
6.1
Conditions
10
6.2
Accuracy of Representations
11
6.3
Performance
11
6.4
Absence of Litigation
11
6.5
Officer’s Certificate
11
6.6
Directors of Internet Media
11
6.7
Officers of Internet Media
 
11
ARTICLE VII – Closing
 
11
7.1
Closing
 
11
ARTICLE VIII – Covenants Subsequent to the Closing Date
 
12
8.1
Registration and Listing
12
8.2
Stock Issuances
12
8.3
Unissued Shares
12


 
ii

--------------------------------------------------------------------------------

 



ARTICLE IX – Miscellaneous
 
12
9.1
Captions and Headings
12
9.2
No Oral Change
12
9.3
Non-Waiver
12
9.4
Time of Essence
13
9.5
Entire Agreement
13
9.6
Choice of Law
13
9.7
Counterparts
13
9.8
Notices
13
9.9
Binding Effect
13
9.10
Mutual Cooperation
13
9.11
Finders
13
9.12
Announcements
13
9.13
Expenses
14
9.14
Survival of Representations and Warranties
14
9.15
Exhibits
14
9.16
Termination, Amendment and Waiver
14





EXHIBITS



 
Allocation of Securities
Exhibit
 1.1
 
Subscription Agreement
Exhibit
 1.2
 
Schedule of U-Vend Material Contracts
Exhibit
 2.17
 
Financial Statements of U-Vend
Exhibit
 2.5
 
Financial Statements of Internet Media
Exhibit
 3.5

 
 
 
iii

--------------------------------------------------------------------------------

 

AGREEMENT


THIS AGREEMENT (“Agreement”) is made this 23 day of December, 2013, by and
between INTERNET MEDIA SERVICES, INC., a Delaware corporation (“Internet
Media”), U-VEND CANADA INC., a Canadian corporation (“U-Vend”), and the security
holders of U-Vend (the “U-Vend Security Holders”) who are listed on Exhibit 1.1
hereto and have executed Subscription Agreements in the form attached in Exhibit
1.2, hereto.


WHEREAS, Internet Media desires to acquire all of the issued and outstanding
securities of U-Vend from the U-Vend Security Holders in exchange for newly
issued unregistered shares of common stock of Internet Media;


WHEREAS, U-Vend desires to assist Internet Media in acquiring all of the issued
and outstanding securities of U-Vend pursuant to the terms of this Agreement;
and


WHEREAS, all of the U-Vend Security Holders, by execution of Exhibit 1.2 hereto,
agree to exchange all 12,385,081 common shares and special shares (hereinafter
referred to as the “U-Vend Shares”) they hold in U-Vend for 466,666,667 common
shares of Internet Media on the date the Agreement is closed (the “Closing
Date”).  In addition, this Agreement provides for the issuance of additional
Shares by Internet Media upon the occurrence of certain events described in
paragraph 1.2, below.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:


ARTICLE I


Exchange of Securities


1.1           Issuance of Securities.  Subject to the terms and conditions of
this Agreement, Internet Media agrees to issue and exchange 12,240,081 fully
paid and non-assessable unregistered shares of Internet Media’s $.001 par value
common stock (the “Internet Media Shares”) for all 466,666,667 issued and
outstanding no par value U-Vend Shares held by the U-Vend Security Holders.  All
Internet Media Shares will be issued directly to the U-Vend Security Holders on
the Closing Date, pursuant to the schedule set forth in Exhibit 1.1.


1.2           Issuance of Additional Shares.  In the event that the gross
revenue, as reported by Internet Media’s auditors pursuant to U.S. generally
accepted accounting practices (“US GAAP”), realized by Internet Media during the
calendar year 2014 (the “First Earnout Period”) exceeds $1,000,000, then
Internet Media shall issue to Paul Neelin and Diane Hope and no other U-Vend
securities holder, and allocated to them on an equal basis, an additional
301,523,333 shares of its common stock.  In addition, in the event that gross
revenue as reported by Internet Media’s auditors, pursuant to U.S. GAAP, exceeds
$2,000,000 during the calendar year 2015 (the “Second Earnout Period”), then
Internet Media shall issue to Paul Neelin and Diane Hope and no other U-Vend
securities holder, and allocated to them on an equal basis, an additional
301,523,333 shares of its common stock.

 
 

--------------------------------------------------------------------------------

 



In the event Internet Media’s gross revenue equals not less than 80% nor more
than 99% of the $1,000,000 and $2,000,000 gross revenue amounts described above,
then Internet Media shall issue to Paul Neelin and Diane Hope and no other
U-Vend securities holder, and allocated to them on an equal basis, additional
shares of its common stock computed by determining the percentage of gross
revenue realized relative to the target gross revenue of $1,000,000 and/or
$2,000,000 for the First and Second Earnout Periods.  By way of example, if
revenue during the First Earnout Period is $800,000 (80% of $1,000,000), then an
additional 241,218,666 shares of Internet Media common stock shall be issued to
Paul Neelin and Diane Hope and no other U-Vend securities holder, and allocated
to them on an equal basis.


Any shares issued that are less than the full 301,523,333 shares that may be
earned during the First Earnout Period shall be added to the 310,523,333 shares
that may be issued during the Second Earnout Period so long as the shortfall in
gross revenue during the First Earnout Period is added to the amount of gross
revenue required during the Second Earnout Period.  By way of example, if gross
revenue during the First Earnout Period is $1,200,000, then the gross revenue
requirement during the Second Earnout Period shall be $1,800,000.


At the time Internet Media’s aggregated gross revenue, as defined in this
section, generated in the First Earnout Period and the Second Earnout Period
exceed $3,000,000, Paul Neelin and Diane Hope will have earned the additional
shares referenced in this Section 1.2.


This Section 1.2, Issuance of Additional Shares, is conditional on Internet
Media providing access to a minimum level of financing needed to achieve the
listed revenue targets.  In the event that the gross revenue targets stated in
this Section 1.2 are not obtained and a minimum level of financing was not
provided to U-Vend by IMS during the respective earnout period, then at the end
of each earnout period, U-Vend shall receive the additional shares specified in
this section 1.2.


All dollar amounts set forth in this Agreement are in U.S. dollars.


1.3           Exemption from Registration.  The parties hereto intend that all
Internet Media common stock to be issued to the U-Vend Security Holders shall be
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Act”), pursuant to Section 4(2) and/or Regulation D of the Act and
rules and regulations promulgated thereunder.  In furtherance thereof, each of
the U-Vend Security Holders will execute and deliver to Internet Media on the
Closing Date a copy of the Subscription Agreement set forth in Exhibit 1.2
hereto.


ARTICLE II


Representations and Warranties of U-Vend


U-Vend hereby represents and warrants to Internet Media that:


2.1    Organization. U-Vend is a corporation duly organized, validly existing
and in good standing under the laws of Ontario, Canada, has all necessary
corporate powers to own its properties and to carry on its business as now owned
and operated by it, and is duly qualified to do business and is in good standing
in each of the states where its business requires qualification.

 
2

--------------------------------------------------------------------------------

 



2.2           Capital.  The capital stock of U-Vend consists of an aggregate of
12,385,081 shares of common stock and -0- shares of special common stock divided
into five classes (A,B,C,D and E).  All shares of common stock in all classes
are equal to each other with respect to the number of shares to be issued by
Internet Media to the U-Vend Security Holders.  All of the outstanding common
stock of U-Vend is duly and validly issued, fully paid and
non-assessable.  Outside of the stock obligations listed in Exhibits 1.1 and
1.2, there are no additional outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating U-Vend to issue any additional shares of its capital
stock of any class.


2.3           Subsidiaries.  U-Vend has one wholly-owned subsidiary, U Vend USA
LLC (“U-Vend USA”).  U-Vend does not have any other subsidiaries or own any
interest in any other enterprise.  All U-Vend references herein include the
operations of U-Vend USA LLC.


2.4           Directors and Officers.  The names and titles of the directors and
officers of U-Vend as of the date of this Agreement are as follows:


Name
 
Position
Paul Neelin
 
Chief Executive Officer, Secretary, Treasurer and sole director
David Young
 
Vice President of Sales



2.5           Financial Statements.  Exhibit 2.5 hereto consists of the audited
financial statements of U-Vend and its wholly-owned subsidiary, U-Vend USA LLC
for the 12 month periods ending November, 30, 2011 and 2012, the unaudited
financial statements of U-Vend for the nine months ended August 31, 2013, and an
unaudited balance sheet as of the Closing Date (the “U-Vend Financial
Statements”). The U-Vend Financial Statements have been prepared in accordance
with generally accepted U.S. accounting principles and practices consistently
followed by U-Vend throughout the period indicated, and fairly present the
financial position of U-Vend as of the date of the balance sheet included in the
U-Vend Financial Statements and the results of operations for the period
indicated.  There are no material omissions or non-disclosures in the U-Vend
Financial Statements.


2.6           Absence of Changes.  Since September 1, 2013, there has not been
any material change in the financial condition or operations of U-Vend, except
as contemplated by this Agreement.  As used throughout this Agreement,
“material” means:  Any change or effect (or development that, insofar as can be
reasonably foreseen, is likely to result in any change or effect) that causes
substantial increase or diminution in the business, properties, assets,
condition (financial or otherwise) or results of operations of a party.  Taken
as a whole, material change shall not include changes in national or
international economic conditions or industry conditions generally; changes or
possible changes in statutes and regulations applicable to a party; or the loss
of employees, customers or suppliers by a party as a direct or indirect
consequence of any announcement relating to this transaction.

 
3

--------------------------------------------------------------------------------

 



2.7           Absence of Undisclosed Liabilities.  As of December 1, 2013,
U-Vend and U-Vend USA did not have any material debt, liability or obligation of
any nature, whether accrued, absolute, contingent or otherwise, and whether due
or to become due, that is not reflected in the U-Vend Financial Statements.


2.8           Tax Returns.  U-Vend and U-Vend USA will file all tax returns
required by Canadian and U.S. law within 60 days from the Closing Date and have
not paid all taxes, assessments and penalties due and payable but will so within
60 days from the Closing Date. The provisions for taxes, if any, reflected in
Exhibit 2.5 are adequate for the periods indicated.  There are no present
disputes as to taxes of any nature payable by U-Vend or U-Vend USA.


2.9           Investigation of Financial Condition.  Without in any manner
reducing or otherwise mitigating the representations contained herein, Internet
Media, its legal counsel and accountants shall have the opportunity to meet with
U-Vend’s accountants and attorneys to discuss the financial condition of U-Vend
during reasonable business hours and in a manner that does not interfere with
the normal operation of U-Vend’s business.  U-Vend shall make available to
Internet Media all books and records of U-Vend, provided, however, that U-Vend
will be under no obligation to provide any information subject to
confidentiality provisions or waive any privilege associated with any such
information.


2.10     Intellectual Property Rights. U-Vend owns or has the right to use all
trademarks, service marks, trade names, copyrights and other intellectual
property material to its business.
 
 
2.11           Compliance with Laws.  To the best of U-Vend’s knowledge, U-Vend
and U-Vend USA have complied with, and are not in violation of, applicable
Canadian and U.S. statutes, laws and regulations, except where such
non-compliance would not have a material adverse impact upon its business or
properties.


2.12           Litigation.  U-Vend and U-Vend USA are not a defendant in any
suit, action, arbitration or legal, administrative or other proceeding, or
governmental investigation which is pending or, to the best knowledge of U-Vend,
threatened against or affecting U-Vend and U-Vend USA or their business, assets
or financial condition.  U-Vend and U-Vend USA are not in default with respect
to any order, writ, injunction or decree of any federal, state, local or foreign
court, department, agency or instrumentality applicable to it.  U-Vend and
U-Vend USA are not engaged in any material litigation to recover monies due to
it.


2.13           Authority.  The Board of Directors of U-Vend has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and U-Vend has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of U-Vend and is enforceable in accordance with its terms and
conditions.  By execution of Exhibit 1.2, all of the U-Vend Security Holders
have agreed to and have approved the terms of this Agreement.

 
4

--------------------------------------------------------------------------------

 



2.14           Ability to Carry Out Obligations.  To the best of U-Vend’s
knowledge, the execution and delivery of this Agreement by U-Vend and the
performance by U-Vend of its obligations hereunder in the time and manner
contemplated will not cause, constitute or conflict with or result in (a) any
breach or violation of any of the provisions of or constitute a default under
any license, indenture, mortgage, instrument, article of incorporation, bylaw,
or other agreement or instrument to which U-Vend is a party, or by which it may
be bound, nor will any consents or authorizations of any party other than those
hereto be required, (b) an event that would permit any party to any agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation of U-Vend, or (c) an event that would result in the creation or
imposition of any lien, charge or encumbrance on any asset of U-Vend.


2.15           Full Disclosure.  None of the representations and warranties made
by U-Vend herein or in any exhibit, certificate or memorandum furnished or to be
furnished by U-Vend, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.


2.16           Assets and Liabilities.  U-Vend’s and U-Vend USA’s assets and
liabilities are fully included in Exhibit 2.5 and are not subject to any claims
or encumbrances except as indicated in Exhibit 2.5.


2.17           Material Contracts.  U-Vend and U-Vend USA do not have any
material contracts, except as set forth in Exhibit 2.17.


2.18           Indemnification.  U-Vend agrees to indemnify, defend and hold
Internet Media harmless against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries and
deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against Internet Media which arise out of, or result
from (i) any breach by U-Vend in performing any of its covenants or agreements
under this Agreement or in any schedule, certificate, exhibit or other
instrument furnished or to be furnished by U-Vend under this Agreement, (ii) a
failure of any representation or warranty in this Article II or (iii) any untrue
statement made by U-Vend in this Agreement.


2.19           Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of U-Vend or U-Vend USA has been convicted of a felony crime, filed
for personal bankruptcy, been the subject of a Commission or FINRA judgment or
decree, or is currently the subject to any investigation in connection with a
felony crime or Commission or FINRA proceeding.


2.20           Restricted Securities.  U-Vend and the U-Vend Security Holders,
by execution of this Agreement and of Exhibit 1.2, acknowledge that all of the
Internet Media Shares issued by Internet Media are restricted securities and
none of such securities may be sold or publicly traded except in accordance with
the provisions of the Act.


ARTICLE III


Representations and Warranties of Internet Media

 
5

--------------------------------------------------------------------------------

 



Internet Media represents and warrants to U-Vend that:


3.1           Organization.  Internet Media is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, has all
necessary corporate powers to carry on its business, and is duly qualified to do
business and is in good standing in each of the states where its business
requires qualification.


3.2           Capital.  The authorized capital stock of Internet Media currently
consists of 600,000,000 shares of $.001 par value common stock, of which
293,676,054 shares of common stock are issued and outstanding, and -0- shares of
$0.001 par value preferred stock, none of which are outstanding.  All of
Internet Media’s outstanding securities are duly and validly issued, fully paid
and non-assessable. There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating Internet Media to issue any additional shares of its
capital stock of any class, except as listed in the Internet Media Financial
Statements.


3.3           Subsidiaries.  Internet Media does not have any subsidiaries or
own any interest in any other enterprise.


3.4           Directors and Officers.  The names and titles of the directors and
officers of Internet Media are:  Raymond J. Meyers, Chief Executive Officer,
Chief Financial Officer and Director; and Directors Michael Buechler, Alexander
Orlando, Patrick White and Phillip Jones.


3.5           Financial Statements.  Exhibit 3.5 hereto consists of the audited
financial statements of Internet Media for the year ended December 31, 2012 and
the unaudited financial statements of Internet Media for the nine months ended
September 30, 2013 (the “Internet Media Financial Statements”).  The Internet
Media Financial Statements have been prepared in accordance with generally
accepted accounting principles and practices consistently followed by Internet
Media throughout the periods indicated, and fairly present the financial
position of Internet Media as of the date of the balance sheets included in the
Internet Media Financial Statements and the results of operations for the
periods indicated.  There are no material omissions or non-disclosures in the
Internet Media Financial Statements.


3.6           Absence of Changes.  Since September 30, 2013, there has not been
any material change in the financial condition or operations of Internet Media,
except as contemplated by this Agreement.


3.7           Absence of Undisclosed Liabilities.  As of September 30, 2013,
Internet Media did not have any material debt, liability or obligation of any
nature, whether accrued, absolute, contingent or otherwise, and whether due or
to become due, that is not reflected in the Internet Media Financial Statements.

 
6

--------------------------------------------------------------------------------

 



3.8           Tax Returns.  Within the times and in the manner prescribed by
law, Internet Media has filed all federal, state and local tax returns required
by law and has paid all taxes, assessments and penalties due and payable.


3.9           Investigation of Financial Condition.  Without in any manner
reducing or otherwise mitigating the representations contained herein, U-Vend,
its legal counsel and accountants shall have the opportunity to meet with
Internet Media’s accountants and attorneys to discuss the financial condition of
Internet Media.  Internet Media shall make available to U-Vend all books and
records of Internet Media.


3.10           Intellectual Property Rights.  Internet Media does not have any
patents, trademarks, service marks, trade names, copyrights or other
intellectual property rights.


3.11           Compliance with Laws.  Internet Media has complied with, and is
not in violation of, applicable federal, state or local statutes, laws or
regulations including federal and state securities laws.


3.12           Litigation.  Internet Media is not a defendant in any suit,
action, arbitration, or legal, administrative or other proceeding, or
governmental investigation which is pending or, to the best knowledge of
Internet Media, threatened against or affecting Internet Media or its business,
assets or financial condition.  Internet Media is not in default with respect to
any order, writ, injunction or decree of any federal, state, local or foreign
court, department, agency or instrumentality applicable to it.  Internet Media
is not engaged in any material litigation to recover monies due to it.


3.13           Authority.  The Board of Directors of Internet Media has
authorized the execution of this Agreement and the transactions contemplated
herein, and Internet Media has full power and authority to execute, deliver and
perform this Agreement, and this Agreement is the legal, valid and binding
obligation of Internet Media, and is enforceable in accordance with its terms
and conditions.


3.14           Ability to Carry Out Obligations.  The execution and delivery of
this Agreement by Internet Media and the performance by Internet Media of its
obligations hereunder will not cause, constitute or conflict with or result in
(a) any breach or violation of any of the provisions of or constitute a default
under any license, indenture, mortgage, instrument, article of incorporation,
bylaw or other agreement or instrument to which Internet Media is a party, or by
which it may be bound, nor will any consents or authorization of any party other
than those hereto be required, (b) an event that would permit any party to any
agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of Internet Media, or (c) an event that would
result in the creation or imposition of any lien, charge or encumbrance on any
asset of Internet Media.


3.15           Full Disclosure.  None of the representations and warranties made
by Internet Media herein, or in any exhibit, certificate or memorandum furnished
or to be furnished by Internet Media or on its behalf, contains or will contain
any untrue statement of material fact or omit any material fact the omission of
which would be misleading.

 
7

--------------------------------------------------------------------------------

 



3.16           Assets and Liabilities.  Internet Media’s assets and liabilities
are set forth in Exhibit 2.5.
 
 
3.17           Material Contracts.  Internet Media has no material contracts.


3.18           Indemnification.  Internet Media agrees to indemnify, defend and
hold U-Vend harmless against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries and
deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against U-Vend, which arise out of, or result from (i)
any breach by Internet Media in performing any of its covenants or agreements in
this Agreement or in any schedule, certificate, exhibit or other instrument
furnished or to be furnished by Internet Media under this Agreement,  (ii) a
failure of any representation or warranty in this Article III, or (iii) any
untrue statement made by Internet Media in this Agreement.


3.19           Criminal or Civil Acts. For a period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of Internet Media has been convicted of a felony crime, filed for
personal bankruptcy, been the subject of a Securities and Exchange Commission
(“Commission”) or NASD judgment or decree, or is currently the subject to an
investigation in connection with any felony crime or Commission or NASD
proceeding.


3.20           Bulletin Board Trading Status.  Internet Media shall be in
compliance with all requirements for, and its common stock shall continue to be
quoted on, the Electronic Over-the-Counter Bulletin Board system on the date
immediately prior to the Closing Date, such that the common stock of Internet
Media may continue to be so quoted without interruption following the Closing
Date.


ARTICLE IV


Covenants Prior to the Closing Date


4.1           Investigative Rights.  Prior to the Closing Date, each party shall
provide to the other party, and such other party’s counsel, accountants,
auditors and other authorized representatives, full access during normal
business hours and upon reasonable advance written notice to all of each party’s
properties, books, contracts, commitments and records for the purpose of
examining the same.  Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request.  If during the investigative period one party learns that a
representation of the other party was not accurate, no such claim may be
asserted by the party so learning that a representation of the other party was
not accurate.


4.2           Conduct of Business.  Prior to the Closing Date, each party shall
conduct its business in the normal course and shall not sell, pledge or assign
any assets without the prior written approval of the other party, except in the
normal course of business.  Neither party shall amend its Articles of
Incorporation or Bylaws (except as may be described in this Agreement), declare
dividends, redeem or sell stock or other securities.  Neither party shall enter
into negotiations with any third party or complete any transaction with a third
party involving the sale of any of its assets or the exchange of any of its
common stock.

 
8

--------------------------------------------------------------------------------

 



4.3           Confidential Information.  Each party will treat all non-public,
confidential and trade secret information received from the other party as
confidential, and such party shall not disclose or use such information in a
manner contrary to the purposes of this Agreement.  Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.


4.4           Notice of Non-Compliance.  Each party shall give prompt notice to
the other party of any representation or warranty made by it in this Agreement
becoming untrue or inaccurate in any respect or the failure by it to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.

 
9

--------------------------------------------------------------------------------

 



ARTICLE V


Conditions Precedent to Internet Media’s Performance


5.1           Conditions.  Internet Media’s obligations hereunder shall be
subject to the satisfaction at or before the Closing Date of all the conditions
set forth in this Article V.  Internet Media may waive any or all of these
conditions in whole or in part without prior notice; provided, however, that no
such waiver of a condition shall constitute a waiver by Internet Media of any
other condition of or any of Internet Media’s other rights or remedies, at law
or in equity, if U-Vend shall be in default of any of its representations,
warranties or covenants under this Agreement.


5.2           Accuracy of Representations.  Except as otherwise permitted by
this Agreement, all representations and warranties by U-Vend in this Agreement
or in any written statement that shall be delivered to Internet Media by U-Vend
under this Agreement shall be true and accurate on and as of the Closing Date as
though made at that time.


5.3           Performance.  U-Vend shall have performed, satisfied and complied
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.


5.4           Absence of Litigation.  No action, suit or proceeding, including
injunctive actions, before any court or any governmental body or authority,
pertaining to the transaction contemplated by this Agreement or to its
consummation, shall have been instituted or threatened against U-Vend on or
before the Closing Date.


5.5           Officer’s Certificate.  U-Vend shall have delivered to Internet
Media a certificate dated the Closing Date signed by the Chief Executive Officer
of U-Vend certifying that each of the conditions specified in this Article has
been fulfilled and that all of the representations set forth in Article II are
true and correct as of the Closing Date.


5.6           Corporate Action.  U-Vend shall have obtained the approval of the
U-Vend Security Holders for the transaction contemplated by this Agreement as
evidenced by the U-Vend Security Holders holding all of U-Vend’s outstanding
common stock executing Exhibit 1.2.  Internet Media shall have obtained the
approval of its Board of Directors for the transaction contemplated by the
Agreement.


ARTICLE VI


Conditions Precedent to U-Vend’s Performance


6.1           Conditions.  U-Vend’s obligations hereunder shall be subject to
the satisfaction at or before the Closing Date of all the conditions set forth
in this Article VI. U-Vend may waive any or all of these conditions in whole or
in part without prior notice; provided, however, that no such waiver of a
condition shall constitute a waiver by U-Vend of any other condition of or any
of U-Vend’s rights or remedies, at law or in equity, if Internet Media shall be
in default of any of its representations, warranties or covenants under this
Agreement.

 
10

--------------------------------------------------------------------------------

 



6.2           Accuracy of Representations. Except as otherwise permitted by this
Agreement, all representations and warranties by Internet Media in this
Agreement or in any written statement that shall be delivered to U-Vend by
Internet Media under this Agreement shall be true and accurate on and as of the
Closing Date as though made at that time.


6.3           Performance. Internet Media shall have performed, satisfied and
complied with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by it on or before the Closing Date.


6.4           Absence of Litigation. No action, suit or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against Internet Media on or before the Closing Date.


6.5           Officer’s Certificate. Internet Media shall have delivered to
U-Vend a certificate dated the Closing Date signed by the Chief Executive
Officer of Internet Media certifying that each of the conditions specified in
this Article has been fulfilled and that all of the representations set forth in
Article III are true and correct as of the Closing Date.


6.6           Directors of Internet Media. On the Closing Date, the Board of
Directors of Internet Media shall elect one director of U-Vend to Internet
Media’s Board of Directors.  The post-Closing Date Board of Directors shall
consist of four Directors retained by Internet Media, and one Director nominated
by U-Vend.


6.7           Officers of Internet Media. On the Closing Date, the newly
constituted Board of Directors of Internet Media shall retain Raymond J. Meyers
as its Chief Executive Officer and any remaining officers of Internet Media
shall resign.


ARTICLE VII


Closing


7.1           Closing. The closing of this Agreement shall be held at the
offices of Internet Media at any mutually agreeable time and date prior to
December 31, 2013, unless extended by mutual agreement.  At the closing:


 
(a)
U-Vend shall deliver to Internet Media (i) copies of Exhibit 1.2 executed by all
of the U-Vend Security Holders, (ii) certificates representing all 12,385,081
outstanding U-Vend Shares duly endorsed to Internet Media, (iii) the officer’s
certificate described in Section 5.5, and (iv) signed minutes of its directors
approving this Agreement;


 
11

--------------------------------------------------------------------------------

 



 
(b)
Internet Media shall deliver to the U-Vend Security Holders (i) certificates
representing an aggregate of 466,666,667 shares of Internet Media’s common stock
which have been exchanged pursuant to the computations set forth in Exhibit 1.1
hereto, (ii) the officer’s certificate described in Section 6.5, (iii) signed
minutes of its directors approving this Agreement, and (iv) resignations from
its directors and executive officers, as applicable, pursuant to Sections 6.6
and 6.7.



ARTICLE VIII


Covenants Subsequent to the Closing Date


8.1           Registration and Listing. Following the Closing Date, Internet
Media shall use its best efforts to continue Internet Media’s common stock
quotation on the Electronic Over-the-Counter Bulletin Board system.


8.2           Stock Issuances.  Following the Closing Date, Internet Media shall
issue up to 603,046,666 shares to the U-Vend Security Holders as provided in
Section 1.2.


8.3           Unissued Shares.  On the Closing Date, after issuance of the
Internet Media common stock to the U-Vend Security Holders, there would be a
total of 760,342,721 shares of Internet Media common stock outstanding. However,
on the Closing Date, Internet Media will only have 600,000,000 shares of its
common stock authorized for issuance. Accordingly, Internet Media will be unable
to issue 466,666,667 shares of its common stock (the "Unissued Shares") to the
U-Vend Security Holders. In order to allow for the subsequent issuance of the
Unissued Shares to the U-Vend Security Holders, Internet Media shall, within 90
days after the Closing Date, either reverse split its common stock or increase
its authorized shares of common stock, such that there will be sufficient shares
of its common stock authorized for issuance in order to satisfy the issuance of
the Unissued Shares. At such time as there are sufficient authorized shares for
issuance to the U-Vend Security Holders, Internet Media shall issue the Unissued
Shares within 10 business days of such increase in its authorized shares.


ARTICLE IX


Miscellaneous


9.1           Captions and Headings. The article and Section headings throughout
this Agreement are for convenience and reference only and shall not define,
limit or add to the meaning of any provision of this Agreement.


9.2           No Oral Change. This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.


9.3           Non-Waiver. The failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions.  No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.

 
12

--------------------------------------------------------------------------------

 



9.4           Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.


9.5           Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.


9.6           Choice of Law. This Agreement and its application shall be
governed by the laws of the state of Delaware.


9.7           Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


9.8           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed as follows:


Internet Media:
Internet Media Services, Inc.
 
1507 7th Street, #425
 
Santa Monica, California  90401
 
Attn:  Raymond J. Meyers, Chief Executive Officer
   
U-Vend:
U-Vend Canada Inc.
 
312 Grays Road PO Box 56013
 
Fiesta RPO, Stoney Creek, Ontario
 
Canada L8G-5C9
 
Attn:  Paul Neelin, Chief Executive Officer

 
9.9            Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.


9.10           Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


9.11           Finders. National Securities Corporation served in the capacity
of a finder in connection with this transaction.


9.12           Announcements.  The parties will consult and cooperate with each
other as to the timing and content of any public announcements regarding this
Agreement.

 
13

--------------------------------------------------------------------------------

 



9.13           Expenses. Each party will bear their own expenses, including
legal fees incurred in connection with this Agreement.


9.14           Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing Date.


9.15           Exhibits. As of the execution hereof, the parties have provided
each other with the exhibits described herein.  Any material changes to the
exhibits shall be immediately disclosed to the other party.


9.16           Termination, Amendment and Waiver.


(a)           Termination.  This Agreement may be terminated at any time prior
to the Closing Date, if and only if:


(1)           By mutual written consent of U-Vend and Internet Media;


(2)           By either U-Vend or Internet Media;
 
(i)
If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or



 
(ii)
If the transaction shall not have been consummated on or before January 10,
2014, unless the failure to consummate the transaction



is the result of a material breach of this Agreement by the party seeking to
terminate this Agreement.


 
(iii)
If the employment agreements with the officers of the Company shall not have
been consummated on or before January 10, 2014, unless the failure to consummate
the employment agreements is by mutual agreement of the parties.



(3)           By U-Vend, if Internet Media breaches any of its representations
or warranties hereof or fails to perform in any material respect any of its
covenants, agreements or obligations under this Agreement; and


(4)           By Internet Media, if U-Vend breaches any of its representations
or warranties hereof or fails to perform in any material respect any of its
covenants, agreements or obligations under this Agreement.

 
14

--------------------------------------------------------------------------------

 



(b)           Effect of Termination.  In the event of termination of this
Agreement by either Internet Media or U-Vend, as provided herein, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of U-Vend or Internet Media, and such termination shall
not relieve any party hereto for any intentional breach prior to such
termination by a party hereto of any of its representations or warranties or any
of its covenants or agreements set forth in this Agreement.


(c)           Extension; Waiver.  At any time prior to the Closing Date, the
parties may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligation of the other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.


(d)           Procedure for Termination, Amendment, Extension or Waiver.  A
termination of this Agreement, an amendment of this Agreement or an extension or
waiver shall, in order to be effective, require in the case of U-Vend or
Internet Media, action by their respective Board of Directors or the duly
authorized designee of such Board of Directors.


[Remainder of Page Intentionally Blank; Signature Page Follows]

 
15

--------------------------------------------------------------------------------

 

In witness whereof, the parties have executed this Agreement on the date
indicated above.


INTERNET MEDIA SERVICES, INC.
U-VEND CANADA INC.





By:
/s/ Raymond J. Meyers
By:
/s/ Paul Neelin
 
Raymond J. Meyers
 
Paul Neelin
 
Chief Executive Officer
 
Chief Executive Officer



 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1


SCHEDULE OF U-VEND COMMON STOCKHOLDERS
AND
ALLOCATION OF INTERNET MEDIA COMMON SHARES


Name of U-Vend
Stockholder
Number of U-Vend
Shares Exchanged
Number of Internet Media Common
Shares to be Issued
Paul Neelin
 ___________
___________
 
____________________
____________________
____________________
 
____________________
____________________
____________________
 
____________________
____________________
____________________
 
____________________
____________________
____________________
 
____________________
____________________
____________________
         
Totals
____________________
____________________
 



(1)           Does not include the issuance by Internet Media of additional
shares of its common stock to the U-Vend Security Holders pursuant to Section
1.2 hereof.





 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1.2


SUBSCRIPTION AGREEMENT


In connection with my exchange of no par value common stock of U-VEND CANADA
INC. (“U-Vend”), for the $.001 par value common stock of INTERNET MEDIA
SERVICES, INC. (“Internet Media”), pursuant to the Agreement Concerning the
Exchange of Securities by and among INTERNET MEDIA SERVICES, INC. and U-VEND
CANADA INC. and the Security Holders of U-VEND CANADA INC. (the “Exchange
Agreement”), I acknowledge the matters set forth below and promise that the
statements made herein are true. I understand that Internet Media is relying on
my truthfulness in issuing its securities to me.


I hereby represent and warrant to Internet Media that I have the full power and
authority to execute, deliver and perform this Subscription Agreement and to
consummate the transactions contemplated hereby.  This Subscription Agreement is
a legal, valid and binding obligation of mine, enforceable against me in
accordance with its terms.  I own the securities in U-Vend that I am exchanging
for securities of Internet Media free and clear of all pledges, liens,
encumbrances, security interests, equities, claims, options, preemptive rights,
rights of first refusal, or any other limitation on my ability to vote such
securities or to transfer such securities to Internet Media.  I have full right,
title and interest in and to the U-Vend securities that I am exchanging.


I understand that Internet Media’s common stock (the “Securities) is being
issued to me in a private transaction in exchange for my securities in U-Vend
and in reliance upon the exemption provided in section 4(2) and/or Regulation D
under the Securities Act of 1933, as amended (the “Act”) for non-public
offerings and pursuant to the Exchange Agreement.  I understand that the
Securities are “restricted” under applicable securities laws and may not be sold
by me except in a registered offering (which may not ever occur) or in a private
transaction like this one.  I know this is an illiquid investment and that
therefore I may be required to hold the Securities for an indefinite period of
time, but under no circumstances less than one year from the date of their
issuance.


I am acquiring the Securities solely for my own account, for long-term
investment purposes only and not with a view to sale or other distribution.  I
agree not to dispose of any Securities unless and until counsel for Internet
Media shall have determined that the intended disposition is permissible and
does not violate the Act, any applicable state securities laws or rules and
regulations promulgated thereunder.


All information, financial and otherwise, or documentation pertaining to all
aspects of my acquisition of the Securities and the activities and financial
information of Internet Media have been made available to me and my
representatives, if any, and I have had ample opportunity to meet with and ask
questions of senior officers of Internet Media, and I have received satisfactory
answers to any questions I asked.

 
 

--------------------------------------------------------------------------------

 



In acquiring the Securities, I have been afforded access to the Exchange
Agreement and have made such independent investigations of Internet Media as I
deemed appropriate.  I am an “accredited investor” as that term is defined in
Regulation D, Rule 501 of the Act and am an experienced investor, have made
speculative investments in the past and am capable of analyzing the merits of an
investment in the Securities.


I understand that the Securities are highly speculative, involve a great degree
of risk and should only be acquired by individuals who can afford to lose their
entire investment.  Nevertheless, I consider this a suitable investment for me
because I have adequate financial resources and income to maintain my current
standard of living even after my acquisition of the Securities.  I know that
Internet Media currently has only negligible assets and liabilities, and that
although I could lose my entire investment, I am acquiring the Securities
because I believe the potential rewards are commensurate with the risk.  Even if
the Securities became worthless, I could still maintain my standard of living
without significant hardship to me or my family.


By signing this Subscription Agreement, I also accept and agree to be bound by
and to abide by the terms and conditions of the Exchange Agreement as if I had
executed the Exchange Agreement itself.


Dated as of this __________ day of ___________, 2013.





 
________________________________________
 
Signature
     
________________________________________
 
Name, Please Print
     
________________________________________
 
Residence Address
     
________________________________________
 
City, State and Zip Code or City, Province
 
or Country of Residence
     
________________________________________
 
Area Code and Telephone Number
     
________________________________________
 
Social Security Number, if applicable
     
________________________________________
 
Number of U-Vend Shares exchanged




 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.5


FINANCIAL STATEMENTS OF U-VEND

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.17


SCHEDULE OF U-VEND MATERIAL CONTRACTS


 
1.
Mercedes Benz Financial Services truck lease dated October 25, 2013

 
2.
McClennan Property Management Company industrial building lease dated October 2,
2013


 
 

--------------------------------------------------------------------------------

 

  EXHIBIT 3.5

FINANCIAL STATEMENTS OF INTERNET MEDIA





--------------------------------------------------------------------------------